Citation Nr: 1708685	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for eczema, left hand, arm, foot.

3.  Entitlement to service connection for hiatal hernia, to include as secondary to service-connected Crohn's disease.

4.  Entitlement to service connection for sinusitis with post nasal drip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to May 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. Original jurisdiction of the case now resides with the RO in Montgomery, Alabama.

The Board notes that in a November 2008 notice of disagreement, the Veteran indicated his intent to appeal all issues listed on the title page.  In an April 2009 statement of the case, the RO addressed the issue of entitlement to an initial compensable rating for bilateral hearing loss.  However, the claims file does not contain a statement of the case (SOC) relating to entitlement to service connection for eczema, hiatal hernia or sinusitis.  Therefore, these claims must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In his June 2009 Form 9, the Veteran requested a hearing before the Board in Washington DC.  In a July 2009 correspondence, the Veteran indicated he was requesting a hearing before a Decision Review Officer (DRO) at his local RO in lieu of a hearing before the Board.  A DRO hearing has not been held, and a review of the record fails to reflect that the Veteran withdrew his hearing request. Accordingly, a remand is necessary to afford the Veteran a DRO hearing at the local RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets additional delay, but finds that additional development is required prior to final adjudication of the claims.

Initially, in regard to the Veteran's claim for an initial compensable rating for hearing loss, the Veteran explained that his hearing is very poor, especially in a working environment.  See June 2009 Form 9.  It appears thereafter the RO scheduled him for a contract examination that took place in June 2010.  This is the most recent examination of record and it does not appear the RO readjudicated the issue in a supplemental statement of the case following the June 2010 examination.  See 38 C.F.R. § 19.37 (2016).  In claims for an increased rating, the current level of disability is most important.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.

In addition, as mentioned in the Introduction, the Veteran requested a hearing before the Board in his substantive appeal.  Thereafter, in a July 2009 statement, he requested a DRO hearing in lieu of a hearing before the Board.  As that hearing has not been held, the claim must be remanded to afford the Veteran his requested hearing.  Also on remand, to ensure the duty to assist is satisfied, the RO should associate updated VA treatment records with the electronic claims file and contact the Veteran for authorization to obtain his private treatment records, if any, relating to his hearing loss disability.

In regard to the remaining claims, as noted in the Introduction, the Veteran filed a timely notice of disagreement (NOD) with the denial of entitlement to service connection for eczema, hiatal hernia, and sinusitis.  When there has been an adjudication of a claim and a NOD is filed, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26 (2016).  Thus, a remand for issuance of a SOC on the issues of entitlement to service connection for eczema, hiatal hernia, and sinusitis is necessary.  See Manlincon, 12 Vet. App. 238.  These issues should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a DRO hearing at the RO at the earliest available opportunity in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The RO should note that on an Employment Questionnaire dated October 21, 2016, the Veteran provided a different address than had previously been on file for him; correspondence to the former address was returned to sender.

2.  Associate updated VA treatment records with the electronic claims file. 

3.  Request that the Veteran identify any sources of private treatment for bilateral hearing loss that do not already appear in the record.  All requests and responses, positive and negative, must be documented in the claims file.  If the requested records are unavailable, the Veteran should be so notified so he can provide those records himself, if possible.

4.  After records are obtained, schedule the Veteran for an audiological examination to determine the current severity of his hearing loss.  The claims folder should be reviewed by the examiner.  All necessary tests should be performed and the results reported.

5.  Issue an SOC with respect to the claims of entitlement to service connection for eczema, hiatal hernia, and sinusitis.  The Veteran is advised that a timely Substantive Appeal must be filed in order to perfect the appeal as to these matters.  38 C.F.R. § 20.302(b).  Only if the appeal is timely perfected are the issues to be returned to the Board.

6.  After undertaking the development above, the RO should readjudicate the Veteran's claim to an initial compensable rating for bilateral hearing loss.  If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

